
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.23


INDEMNIFICATION AGREEMENT

        INDEMNIFICATION AGREEMENT (this "Agreement"), dated as of February     ,
2003, between Gart Sports Company, a Delaware corporation (the "Company") and
                         ("Indemnitee").

        WHEREAS, Indemnitee is [a director][an executive officer] of the
Company;

        WHEREAS, the Bylaws of the Company provide certain indemnification
rights to the [directors][executive officers] of the Company, and its
[directors][executive officers] have been otherwise assured indemnification, as
provided by Delaware law;

        WHEREAS, in recognition of Indemnitee's need for substantial protection
against personal liability in order to enhance Indemnitee's continued service to
the Company in an effective manner and Indemnitee's reliance on past assurances
of indemnification, the Company wishes to provide in this Agreement for the
indemnification of and the advancing of expenses (whether partial or complete)
to Indemnitee to the fullest extent permitted by law and as set forth in this
Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company's directors' and officers' liability
insurance policies;

        NOW, THEREFORE, in consideration of the premises, the mutual covenants
and agreements contained herein and Indemnitee's continuing to serve as [a
director][an executive officer] of the Company, the parties hereto agree as
follows:

        1.    Agreement to Serve.    Indemnitee hereby agrees to serve as [a
member of the Board of Directors of the Company (the "Board")][an executive
officer of the Company] for so long as Indemnitee is duly elected or appointed.
Indemnitee may, however, resign from such position at any time and for any
reason by delivering [his] [her] resignation pursuant to the Amended and
Restated Bylaws of the Company. The Company's obligation to indemnify Indemnitee
as set forth in this Agreement shall continue in full force and effect
notwithstanding any such termination of appointment, resignation or dissolution.

        2.    Indemnity.    The Company hereby agrees to hold harmless and
indemnify Indemnitee with respect to [his] [her] Corporate Status (as
hereinafter defined) to the full extent authorized or permitted by the Delaware
General Corporation Law ("DGCL"), as such may be amended from time to time, and
Article VIII of the Amended and Restated Certification of Incorporation of the
Company, as such may be further amended from time to time. In furtherance of the
foregoing, and without limiting the generality thereof:

        (a)    Proceedings other than Proceedings by or in the Right of the
Company.    Indemnitee shall be entitled to the rights of indemnification
provided in this Section 2(a) if, by reason of [his] [her] Corporate Status,
[he][she] is, or is threatened to be made, a party to or participant in any
Proceeding (as hereinafter defined) other than a Proceeding by or in the right
of the Company. Pursuant to this Section 2(a), Indemnitee shall be indemnified
against all Expenses (as hereinafter defined), judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by [him] [her] or on
[his] [her] behalf in connection with such Proceeding or any claim, issue or
matter therein, if [he] [she] acted in good faith and in a manner [he] [she]
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal Proceeding, had no reasonable cause to believe
[his] [her] conduct was unlawful.

        (b)    Proceedings by or in the Right of the Company.    Indemnitee
shall be entitled to the rights of indemnification provided in this Section 2(b)
if, by reason of [his] [her] Corporate Status, [he] [she] is, or is threatened
to be made, a party to or participant in any Proceeding

1

--------------------------------------------------------------------------------




brought by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 2(b), Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by [him] [her] or on [his] [her]
behalf in connection with such Proceeding if [he] [she] acted in good faith and
in a manner [he] [she] reasonably believed to be in or not opposed to the best
interests of the Company; provided, however, that, if applicable law so
provides, no indemnification against such Expenses shall be made in respect of
any claim, issue or matter in such Proceeding as to which Indemnitee shall have
been finally adjudged to be liable to the Company unless and to the extent that
the Court of Chancery of the State of Delaware shall determine that such
indemnification may be made.

        (c)    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.    Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of [his] [her] Corporate Status, a party to
and is successful, on the merits or otherwise, in any Proceeding, [he] [she]
shall be indemnified to the maximum extent permitted by law against all Expenses
actually and reasonably incurred by [him] [her] or on [his] [her] behalf in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by [him] [her]
or on [his] [her] behalf in connection with each successfully resolved claim,
issue or matter. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

        3.    Additional Indemnity.    In addition to, and without regard to any
limitations on, the indemnification provided for in Section 2, the Company shall
and hereby does indemnify and hold harmless Indemnitee against all Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by [him] [her] or on [his] [her] behalf if, by reason of
[his] [her] Corporate Status [he] [she] is, or is threatened to be made, a party
to or participant in any Proceeding (including a Proceeding by or in the right
of the Company). The only limitation that shall exist upon the Company's
obligations pursuant to this Agreement shall be that the Company shall not be
obligated to make any payment to Indemnitee that is finally determined (under
the procedures, and subject to the presumptions, set forth in Sections 7 and 8
hereof) to be unlawful under Delaware law.

        4.    Contribution in the Event of Joint Liability.    (a) Whether or
not the indemnification provided in Sections 2 and 3 hereof is available, in
respect of any threatened, pending or completed action, suit or proceeding in
which the Company is jointly liable with Indemnitee (or would be jointly liable
if joined in such action, suit or proceeding), the Company shall pay, in the
first instance, the entire amount of any judgment or settlement of such action,
suit or proceeding without requiring Indemnitee to contribute to such payment,
and the Company hereby waives and relinquishes any right of contribution it may
have against Indemnitee. The Company shall not enter into any settlement of any
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be jointly liable if joined in such action, suit or
proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.

        (b)  Without diminishing or impairing the obligations of the Company set
forth in the preceding subparagraph, if, for any reason, Indemnitee shall elect
or be required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be jointly liable if joined in such
action, suit or proceeding), the Company shall contribute to the amount of
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company, other than Indemnitee,

2

--------------------------------------------------------------------------------

who are jointly liable with [him] [her] (or would be jointly liable if joined in
such action, suit or proceeding), on the one hand, and Indemnitee, on the other
hand, from the transaction from which such action, suit or proceeding arose;
provided, however, that the proportion determined on the basis of relative
benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be jointly liable if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the events that resulted in such Expenses, judgments, fines or settlement
amounts, as well as any other equitable considerations which the law may require
to be considered. The relative fault of the Company and all officers, directors
or employees of the Company other than Indemnitee who are jointly liable with
[him] [her] (or would be jointly liable if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their conduct is active or passive.

        (c)  The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company who may be jointly liable with Indemnitee.

        5.    Indemnification for Expenses of a Witness.    Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of [his] [her] Corporate Status, a witness in any Proceeding to which Indemnitee
is not a party, [he] [she] shall be indemnified against all Expenses actually
and reasonable incurred by [him] [her] or on [his] [her] behalf in connection
therewith.

        6.    Advancement of Expenses.    Notwithstanding any other provision of
this Agreement, the Company shall advance all reasonable Expenses incurred by or
on behalf of Indemnitee in connection with any Proceeding by reason of
Indemnitee's Corporate Status within ten days after the receipt by the Company
of a statement or statements from Indemnitee requesting such advance or advances
from time to time, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall include or be preceded or accompanied by an
undertaking by or on behalf of Indemnitee to repay any Expenses advanced if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
against such Expenses. Any advances and undertakings to repay pursuant to this
Section 6 shall be unsecured and interest free. Notwithstanding the foregoing,
the obligation of the Company to advance Expenses pursuant to this Section 6
shall be subject to the condition that, if, when and to the extent that the
Company determines that Indemnitee would not be permitted to be indemnified
under applicable law, the Company shall be entitled to be reimbursed, within
30 days of such determination, by [him] [her] for all such amounts theretofore
paid; provided, however, that if Indemnitee has commenced or thereafter
commences legal proceedings in a court of competent jurisdiction to secure a
determination that [he] [she] should be indemnified under applicable law, any
determination made by the Company that Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding and Indemnitee shall not
be required to reimburse the Company for any advance of Expenses until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed).

        7.    Procedures and Presumptions for Determination of Entitlement to
Indemnification.    It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the law and
public policy of the State of Delaware. Accordingly, the parties agree that

3

--------------------------------------------------------------------------------


the following procedures and presumptions shall apply in the event of any
question as to whether Indemnitee is entitled to indemnification under this
Agreement:

        (a)  To obtain indemnification (including, but not limited to, the
advancement of Expenses and contribution by the Company) under this Agreement,
Indemnitee shall submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification. The President, any Vice President or
the General Counsel of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification.

        (b)  Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 7(a) hereof, a determination, if required by
applicable law, with respect to Indemnitee's entitlement thereto shall be made
in the specific case by one of the following three methods, which shall be at
the election of Indemnitee: (1) by a majority vote of the disinterested
directors, even though less than a quorum, (2) by Independent Counsel in a
written opinion, or (3) by the stockholders.

        (c)  If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 7(b) hereof, the Independent
Counsel shall be selected as provided in this Section 7(c). The Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board). Indemnitee or the Company, as the case may
be, may, within 10 days after such written notice of selection shall have been
given, deliver to the Company or to Indemnitee, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of "Independent Counsel" as defined in Section 14(e) of
this Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within 30 days after submission by a
Director of a written request for indemnification pursuant to Section 7(a)
hereof, no Independent Counsel shall have been selected and not objected to,
either the Company or Indemnitee may petition the Court of Chancery of the State
of Delaware or other court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or Indemnitee to the other's
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 7(b) hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 7(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this
Section 7(c), regardless of the manner in which such Independent Counsel was
selected or appointed.

        (d)  In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume (unless there is clear and convincing evidence to
the contrary) that Indemnitee is entitled to indemnification under this
Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 7(a) of this Agreement.

4

--------------------------------------------------------------------------------




        (e)  Indemnitee shall be deemed to have acted in good faith if
Indemnitee's action is based on the records or books of account of the
Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant, by a financial advisor or by an appraiser or other expert selected
with reasonable care by the Enterprise. In addition, the knowledge and/or
actions, or failure to act, of any officer, director, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement. Whether or not the foregoing
provisions of this Section 7(e) are satisfied, it shall in any event be presumed
(unless there is clear and convincing evidence to the contrary) that Indemnitee
has at all times acted in good faith and in a manner [he] [she] reasonably
believed to be in or not opposed to the best interests of the Company.

        (f)    The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. In the event that any
action, claim or proceeding to which Indemnitee is a party is resolved in any
manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed (unless there is
clear and convincing evidence to the contrary) that Indemnitee has been
successful on the merits or otherwise in such action, suit or proceeding.

        (g)  If the person, persons or entity empowered or selected under
Section 7(b) to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within 60 days after receipt by the Company
of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent a prohibition of such indemnification
under applicable law; provided, however, that such 60 day period may be extended
for a reasonable time, not to exceed an additional 15 days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for obtaining or
evaluating documentation and/or information relating thereto; provided, further,
that the foregoing provisions of this Section 7(g) shall not apply if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 7(b) of this Agreement and if within 15 days
after receipt by the Company of the request for such determination the Board or
the Disinterested Directors, if appropriate, resolve to submit such
determination to the stockholders for their consideration at the next annual
meeting thereof and such determination is made thereat.

        (h)  Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee's entitlement to
indemnification, including providing to such person, persons or entity, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board, or stockholder of the Company shall
act reasonably and in good faith in making a determination under this Agreement
of Indemnitee's entitlement to indemnification. Any costs or expenses (including
attorneys' fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee's entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

5

--------------------------------------------------------------------------------




        8.    Remedies.    

        (a)  In the event that (i) a determination is made pursuant to Section 7
of this Agreement that a director is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 6
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 7(b) of this Agreement within 90 days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to this Agreement within ten days after
receipt by the Company of a written request therefor, or (v) payment of
indemnification is not made within ten days after a determination has been made
that Indemnitee is entitled to indemnification or such determination is deemed
to have been made pursuant to Section 7 of this Agreement, and such matter has
not been cured, Indemnitee shall be entitled to an adjudication in an
appropriate court of the State of Delaware, or in any other court of competent
jurisdiction, of his entitlement to such indemnification. Indemnitee shall
commence such proceeding seeking an adjudication within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 8(a). The Company shall not oppose Indemnitee's right
to seek any such adjudication.

        (b)  In the event that a determination shall have been made pursuant to
Section 7(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 8
shall be conducted in all respects as a de novo trial, on the merits, and
Indemnitee shall not be prejudiced by reason of that adverse determination.

        (c)  If a determination shall have been made pursuant to Section 7(b) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding commenced pursuant to
this Section 8, absent a prohibition of such indemnification under applicable
law.

        (d)  In the event that Indemnitee, pursuant to this Section 8, seeks a
judicial adjudication of [his] [her] rights under, or to recover damages for
breach of, this Agreement, or to recover under any directors' and officers'
liability insurance policies maintained by the Company, the Company shall pay on
[his] [her] behalf, in advance, any and all expenses (of the types described in
the definition of Expenses in Section 14 of this Agreement) actually and
reasonably incurred by [him] [her] in such judicial adjudication, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of expenses or insurance recovery.

        (e)  The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 8 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.

        9.    Non-Exclusivity; Survival of Rights; Insurance; Subrogation.    

        (a)  The rights of indemnification as provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled under applicable law, the Amended and Restated Certificate of
Incorporation of the Company, the Amended and Restated Bylaws of the Company,
any agreement, a vote of stockholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by Indemnitee in [his] [her]
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in the law, whether by statute or judicial decision, permits
greater indemnification than would be afforded currently under the Amended and
Restated Certificate of Incorporation and this Agreement, it is the intent of
the

6

--------------------------------------------------------------------------------

parties hereto that Indemnitee shall enjoy, by this Agreement, the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

        (b)  To the extent that the Company maintains an insurance policy or
policies providing liability insurance for officers, directors, employees, or
agents or fiduciaries of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise which such
person serves at the request of the Company, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for Indemnitee under such policy or policies.

        (c)  In the event of any payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

        (d)  The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

        10.    Exception to Right of Indemnification.    Notwithstanding any
other provision of this Agreement, Indemnitee shall not be entitled to
indemnification under this Agreement with respect to any Proceeding brought by
[him] [her], or any claim therein, unless (a) the bringing of such Proceeding or
making of such claim shall have been approved by the Board or (b) such
Proceeding is being brought by Indemnitee to assert [his] [her] rights under
this Agreement.

        11.    Duration of Agreement.    All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is serving
as [an executive officer] [a director] of the Company (or is or was serving at
the request of the Company as an officer, director, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise) and shall
continue thereafter so long as Indemnitee shall be subject to any Proceeding (or
any proceeding commenced under Section 7 hereof) by reason of [his] [her]
Corporate Status, whether or not [he] [she] is acting or serving in any such
capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives. This Agreement shall
continue in effect regardless of whether Indemnitee continues to serve as [an
executive officer][a director] of the Company or any other Enterprise at the
Company's request.

        12.    Security.    To the extent requested by Indemnitee and approved
by the Board, the Company may at any time and from time to time provide security
to Indemnitee for the Company's obligations hereunder through an irrevocable
bank line of credit, funded trust or other collateral. Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of Indemnitee.

        13.    Enforcement.    

        (a)  The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as [an executive officer][a director] of the Company,
as applicable, and the Company

7

--------------------------------------------------------------------------------

acknowledges that Indemnitee is relying upon this Agreement in serving as [an
executive officer][a director] of the Company.

        (b)  This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof.

        14.    Definitions.    For purposes of this Agreement:

        (a)  "Corporate Status" describes the status of a person who is or was
an executive officer or director of the Company.

        (b)  "Disinterested Director" means a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

        (c)  "Enterprise" shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the express written request of the Company
as an officer, director, employee, agent or fiduciary.

        (d)  "Expenses" shall include all reasonable attorneys' fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding.

        (e)  "Independent Counsel" means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term "Independent Counsel" shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee's rights under this
Agreement. The Company agrees to pay the reasonable fees of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

        (f)    "Proceeding" includes any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought by or in the right of the Company or
otherwise and whether civil, criminal, administrative or investigative, in which
Indemnitee was, is or will be involved as a party or otherwise, by reason of the
fact that Indemnitee is [an executive officer][a director] of the Company, by
reason of any action taken by [him] [her] or of any inaction on [his] [her] part
while serving as [an executive officer][a director] of the Company or by reason
of the fact that [he] [she] is or was serving at the request of the Company as
an officer, director, employee, consultant, fiduciary or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, in each case whether or not [he] [she] is acting or serving in any
such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement, and excluding one
initiated by Indemnitee pursuant to Section 7 of this Agreement to enforce [his]
[her] rights under this Agreement.

8

--------------------------------------------------------------------------------




        15.    Severability.    If any provision or provisions of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, illegal
or otherwise unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law; and
(b) to the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

        16.    Modification and Waiver.    No supplement, modification,
termination or amendment of this Agreement shall be binding unless executed in
writing by the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.

        17.    Notice by Indemnitees.    Indemnitee agrees promptly to notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification covered hereunder. The failure
to so notify the Company shall not relieve the Company of any obligation which
it may have to Indemnitee under this Agreement or otherwise.

        18.    Period of Limitations.    No legal action shall be brought and no
cause of action shall be asserted by or on behalf of the Company or any
affiliate of the Company against Indemnitee, Indemnitee's spouse, heirs, assigns
or personal or legal representatives after the expiration two years from the
date or accrual of such cause of action, and to the fullest extent permitted by
applicable law, any claim or cause of action of the Company or its affiliate
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such two year period; provided, however, that if any
shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern unless a longer period is required by
applicable law.

        19.    Notices.    All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by and receipted for by the party to whom said
notice or other communication shall have been directed, (ii) sent by nationally
recognized overnight courier or (iii) mailed by certified or registered mail
with postage prepaid, on the third business day after the date on which it is so
mailed:

  (a)   If to Indemnitee, to:    
 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 
with a copy to:
 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 

9

--------------------------------------------------------------------------------


 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
(b)
 
If to the Company, to:
 
 
 
 
 
Gart Sports Company
1050 West Hampden Avenue
Englewood, Colorado 80110
 
        Attn:  

--------------------------------------------------------------------------------

   
 
 
 
with a copy to:
 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 


--------------------------------------------------------------------------------


 
 

or to such other address as may have been furnished to Indemnitees by the
Company or to the Company by Indemnitee, as the case may be.

        20.    Identical Counterparts.    This Agreement may be executed in one
or more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

        21.    Headings.    The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

        22.    Governing Law.    The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without application of the conflict of laws principles
thereof.

10

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    GART SPORTS COMPANY
 
 
By


--------------------------------------------------------------------------------

Name:
Title
 
 


--------------------------------------------------------------------------------

[                                                 ]

11

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.23

